Title: From Thomas Jefferson to John Vaughan, 19 April 1821
From: Jefferson, Thomas
To: Vaughan, John


Dear Sir
Monticello
Apr. 19. 21.
The revolving year brings with it my annual tax on your goodness, I write this day to capt Bernard Peyton, my correspondent in Richmond to remit to you 300 Dollars,  which I pray you to place in Paris, 100.D. to the order of Messrs DeBures  freres libraires there, and 200.D. to the order of mr Joshua Dodge our Consul at Marseilles, sending the inclosed letters at the same time to them. mr Girard’s bills are so certain, that if he can repeat his or for this sum I shall rest secure of my books & my wines. ever and affectionately yours.Th: Jefferson